{¶ 1} The judgment of the court of appeals is affirmed as to the holdings regarding due process and double jeopardy on the authority of In re D.S., 146 Ohio St.3d 182, 2016-Ohio-1027, 54 N.E.3d 1184.
{¶ 2} The remainder of the appeal is dismissed as having been improvidently accepted.
O’Connor, C.J., and O’Donnell, Kennedy, and French, JJ., concur.
Pfeifer, Lauzinger, and O’Neill, JJ., dissent for the reasons stated in the dissenting opinion in In re D.S. and would order briefing on the issues raised in the remainder of the appeal.